UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/15 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (4.6%) Airbus Group NV (France) 47,220 $3,279,062 Boeing Co. (The) 82,800 11,868,552 Bombardier, Inc. Class B (Canada) 2,083,800 4,214,233 General Dynamics Corp. 95,400 13,100,328 Honeywell International, Inc. 82,730 8,349,112 L-3 Communications Holdings, Inc. 80,045 9,197,971 Northrop Grumman Corp. 121,200 18,669,648 Raytheon Co. 52,800 5,491,200 Spirit AeroSystems Holdings, Inc. Class A (NON) 58,100 2,956,709 TransDigm Group, Inc. 13,800 2,927,394 United Technologies Corp. 85,500 9,725,625 Airlines (0.9%) Alaska Air Group, Inc. 42,600 2,728,956 Copa Holdings SA Class A (Panama) (S) 13,100 1,452,659 Southwest Airlines Co. 285,600 11,583,936 Spirit Airlines, Inc. (NON) 24,300 1,663,821 United Continental Holdings, Inc. (NON) 13,800 824,412 Auto components (0.6%) Delphi Automotive PLC (United Kingdom) 26,900 2,232,700 Lear Corp. 53,100 5,895,693 Magna International, Inc. (Canada) 79,800 4,024,314 Automobiles (0.5%) Ford Motor Co. 299,600 4,733,680 General Motors Co. 153,800 5,392,228 Banks (7.4%) Bank of America Corp. 1,230,842 19,607,313 Citigroup, Inc. 366,717 19,553,350 JPMorgan Chase & Co. 773,573 48,936,228 KeyCorp 207,800 3,002,710 PNC Financial Services Group, Inc. 75,400 6,916,442 SunTrust Banks, Inc. 117,200 4,863,800 Wells Fargo & Co. 718,998 39,616,790 Beverages (2.0%) Coca-Cola Co. (The) 119,500 4,846,920 Coca-Cola Enterprises, Inc. 55,100 2,446,991 Dr. Pepper Snapple Group, Inc. 124,800 9,307,584 Monster Beverage Corp. (NON) 24,200 3,318,062 PepsiCo, Inc. 205,400 19,537,648 Biotechnology (3.8%) AMAG Pharmaceuticals, Inc. (NON) 128,605 6,554,997 Amgen, Inc. 120,500 19,028,155 Biogen, Inc. (NON) 31,700 11,853,581 Celgene Corp. (NON) 158,800 17,159,928 Gilead Sciences, Inc. (NON) 180,400 18,132,004 Building products (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 54,619 3,235,630 Capital markets (3.3%) Ameriprise Financial, Inc. 54,200 6,790,176 Artisan Partners Asset Management, Inc. Class A 32,294 1,446,448 Carlyle Group LP (The) 170,253 5,139,938 Charles Schwab Corp. (The) 141,900 4,327,950 Goldman Sachs Group, Inc. (The) 94,500 18,561,690 KKR & Co. LP 155,700 3,504,807 Legg Mason, Inc. 78,300 4,122,495 Morgan Stanley 258,900 9,659,559 State Street Corp. 133,100 10,264,672 Chemicals (2.2%) Axalta Coating Systems, Ltd. (NON) 78,318 2,402,796 CF Industries Holdings, Inc. 16,200 4,657,014 Dow Chemical Co. (The) 123,343 6,290,493 Huntsman Corp. 189,800 4,374,890 International Flavors & Fragrances, Inc. 24,100 2,765,475 LyondellBasell Industries NV Class A 81,000 8,385,120 Monsanto Co. 57,200 6,518,512 Sherwin-Williams Co. (The) 17,100 4,753,800 Symrise AG (Germany) 36,337 2,220,320 Commercial services and supplies (0.7%) KAR Auction Services, Inc. 51,162 1,903,738 MiX Telematics, Ltd. ADR (South Africa) (NON) 152,333 1,066,331 Tyco International PLC 83,100 3,272,478 Waste Management, Inc. 110,300 5,463,159 West Corp. 91,700 2,838,115 Communications equipment (2.0%) Cisco Systems, Inc. 733,500 21,146,805 QUALCOMM, Inc. 246,100 16,734,800 Consumer finance (1.0%) Capital One Financial Corp. 110,700 8,950,095 Discover Financial Services 185,000 10,724,450 Containers and packaging (0.2%) Berry Plastics Group, Inc. (NON) 109,500 3,747,090 Diversified consumer services (—%) Weight Watchers International, Inc. (NON) (S) 50,000 427,500 Diversified financial services (0.6%) Berkshire Hathaway, Inc. Class B (NON) 45,880 6,478,715 Voya Financial, Inc. 105,600 4,471,104 Diversified telecommunication services (1.5%) AT&T, Inc. 196,805 6,817,325 CenturyLink, Inc. 58,600 2,107,256 Iridium Communications, Inc. (NON) (S) 321,548 3,270,143 Verizon Communications, Inc. 347,821 17,544,091 Electric utilities (0.9%) Duke Energy Corp. 50,200 3,894,014 Edison International 91,100 5,551,634 Entergy Corp. 100,600 7,764,308 Electronic equipment, instruments, and components (0.5%) CDW Corp. of Delaware 52,968 2,029,734 Corning, Inc. 325,200 6,806,436 Energy equipment and services (1.9%) Cameron International Corp. (NON) 71,300 3,908,666 FMSA Holdings, Inc. (NON) (S) 281,474 2,474,156 Halliburton Co. 220,800 10,808,160 Nabors Industries, Ltd. 220,600 3,684,020 Schlumberger, Ltd. 171,524 16,227,886 Food and staples retail (3.3%) Costco Wholesale Corp. 62,000 8,869,100 CVS Health Corp. 273,610 27,166,737 Kroger Co. (The) 209,000 14,402,190 Wal-Mart Stores, Inc. 119,200 9,303,560 Walgreens Boots Alliance, Inc. 38,500 3,192,805 Food products (0.7%) Archer-Daniels-Midland Co. 98,200 4,800,016 Keurig Green Mountain, Inc. 36,000 4,189,320 Pinnacle Foods, Inc. 105,400 4,273,970 Gas utilities (0.2%) UGI Corp. 91,500 3,185,115 Health-care equipment and supplies (1.4%) Becton Dickinson and Co. 29,100 4,099,317 Edwards Lifesciences Corp. (NON) 39,400 4,990,010 Medtronic PLC 235,723 17,549,577 Health-care providers and services (3.5%) Aetna, Inc. 68,700 7,341,969 AmerisourceBergen Corp. 66,000 7,543,800 Anthem, Inc. 69,400 10,474,542 Cardinal Health, Inc. 101,200 8,535,208 Cigna Corp. 47,600 5,932,864 Express Scripts Holding Co. (NON) 38,700 3,343,680 HCA Holdings, Inc. (NON) 109,400 8,096,694 Humana, Inc. 34,500 5,713,200 UnitedHealth Group, Inc. 98,500 10,972,900 Hotels, restaurants, and leisure (1.6%) Carrols Restaurant Group, Inc. (NON) 6,198 56,030 Intrawest Resorts Holdings, Inc. (NON) 91,172 919,014 Las Vegas Sands Corp. 117,200 6,197,536 McDonald's Corp. 48,400 4,673,020 Penn National Gaming, Inc. (NON) 311,100 5,002,488 Starbucks Corp. 127,000 6,296,660 Wyndham Worldwide Corp. 47,100 4,022,340 Yum! Brands, Inc. 36,600 3,146,136 Household durables (0.3%) New Home Co., Inc. (The) (NON) 200,147 2,970,181 Whirlpool Corp. 15,100 2,651,560 Household products (1.2%) Energizer Holdings, Inc. 31,600 4,317,192 Kimberly-Clark Corp. 43,500 4,771,515 Procter & Gamble Co. (The) 154,900 12,316,099 Spectrum Brands Holdings, Inc. 20,400 1,865,172 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 230,200 5,810,248 Industrial conglomerates (1.7%) 3M Co. 108,200 16,921,398 General Electric Co. 412,400 11,167,792 Siemens AG (Germany) 41,950 4,591,690 Insurance (2.9%) Allstate Corp. (The) 92,300 6,429,618 American International Group, Inc. 284,450 16,011,691 Assured Guaranty, Ltd. 122,700 3,188,973 Chubb Corp. (The) 37,000 3,638,950 Genworth Financial, Inc. Class A (NON) 162,100 1,424,859 Hartford Financial Services Group, Inc. (The) 75,700 3,086,289 Lincoln National Corp. 110,600 6,247,794 MetLife, Inc. 119,666 6,137,669 Prudential PLC (United Kingdom) 113,920 2,842,911 Travelers Cos., Inc. (The) 79,000 7,987,690 Internet and catalog retail (1.1%) Amazon.com, Inc. (NON) 19,200 8,098,176 Expedia, Inc. (S) 45,400 4,278,042 FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 19 Global Fashion Holding SA (acquired 8/2/13, cost $1,535,904) (Private) (Brazil) (F) (RES) (NON) 36,256 845,705 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 19 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Brazil) (F) (RES) (NON) 9 8 Priceline Group, Inc. (The) (NON) 5,900 7,303,079 Internet software and services (2.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 99,600 8,096,484 AOL, Inc. (NON) 91,800 3,662,820 eBay, Inc. (NON) 119,600 6,967,896 Facebook, Inc. Class A (NON) 109,300 8,609,561 Google, Inc. Class C (NON) 36,594 19,663,515 Yahoo!, Inc. (NON) 89,800 3,822,337 IT Services (2.6%) Amdocs, Ltd. 53,700 2,957,259 Computer Sciences Corp. 138,900 8,952,105 DST Systems, Inc. 40,731 4,687,323 IBM Corp. 86,300 14,782,327 MasterCard, Inc. Class A 76,100 6,864,981 Visa, Inc. Class A 134,800 8,903,540 Xerox Corp. 353,000 4,059,500 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 75,800 3,135,846 Machinery (1.0%) Deere & Co. 65,200 5,901,904 Parker Hannifin Corp. 50,200 5,991,872 Stanley Black & Decker, Inc. 43,200 4,263,840 Trinity Industries, Inc. 149,700 4,055,373 Media (3.4%) CBS Corp. Class B (non-voting shares) 47,000 2,920,110 Comcast Corp. Class A 284,700 16,444,272 DIRECTV (NON) 61,600 5,587,428 DISH Network Corp. Class A (NON) 61,100 4,134,026 SFX Entertainment, Inc. (NON) (S) 176,551 771,528 Time Warner Cable, Inc. 37,500 5,832,000 Time Warner, Inc. 173,100 14,611,371 Time, Inc. 18,425 420,643 Walt Disney Co. (The) 146,200 15,894,864 Metals and mining (0.6%) BHP Billiton, Ltd. ADR (Australia) 63,600 3,262,044 Freeport-McMoRan, Inc. (Indonesia) 116,600 2,713,282 Nucor Corp. 57,700 2,819,222 United States Steel Corp. 80,000 1,921,600 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 123,700 5,138,498 Multiline retail (1.5%) Dollar General Corp. 41,000 2,981,110 Kohl's Corp. (S) 83,100 5,954,115 Macy's, Inc. (S) 151,500 9,791,445 Target Corp. 127,300 10,035,059 Oil, gas, and consumable fuels (5.9%) Anadarko Petroleum Corp. 110,600 10,407,460 Apache Corp. 75,200 5,143,680 Devon Energy Corp. 102,600 6,998,346 EOG Resources, Inc. 65,200 6,451,540 Exxon Mobil Corp. 363,025 31,717,494 Hess Corp. 51,700 3,975,730 JP Energy Partners LP 133,500 1,828,950 Memorial Resource Development Corp. (NON) 465,175 9,391,883 Rice Midstream Partners LP 138,451 2,097,533 Royal Dutch Shell PLC ADR Class A (United Kingdom) 108,700 6,894,841 Suncor Energy, Inc. (Canada) 150,600 4,909,560 Total SA ADR (France) 212,400 11,490,840 USD Partners LP 216,104 3,135,669 Valero Energy Corp. 138,700 7,892,030 Whiting Petroleum Corp. (NON) 67,895 2,573,899 Paper and forest products (0.3%) International Paper Co. 98,400 5,286,048 Personal products (0.7%) Avon Products, Inc. (S) 470,445 3,843,536 Coty, Inc. Class A (NON) (S) 200,420 4,792,042 Estee Lauder Cos., Inc. (The) Class A 56,700 4,609,143 Pharmaceuticals (6.0%) AbbVie, Inc. 53,800 3,478,708 Actavis PLC (NON) 21,219 6,002,006 Bristol-Myers Squibb Co. 92,400 5,888,652 Eli Lilly & Co. 68,000 4,887,160 Jazz Pharmaceuticals PLC (NON) 22,132 3,954,988 Johnson & Johnson 261,300 25,920,960 Merck & Co., Inc. 242,300 14,431,388 Mylan NV (NON) 68,300 4,935,358 Perrigo Co. PLC 43,400 7,954,352 Pfizer, Inc. 799,826 27,138,096 Shire PLC ADR (United Kingdom) (S) 28,900 7,037,439 Zoetis, Inc. 83,700 3,717,954 Real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. (R) 531,044 5,453,822 Easterly Government Properties, Inc. (NON) (R) 536,744 8,453,718 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 142,436 2,706,284 Kimco Realty Corp. (R) 118,500 2,855,850 Real estate management and development (0.1%) Marcus & Millichap, Inc. (NON) 81,705 2,890,723 Road and rail (0.9%) Union Pacific Corp. 157,900 16,773,717 Semiconductors and semiconductor equipment (2.9%) Broadcom Corp. Class A 132,900 5,874,845 Intel Corp. 526,800 17,147,340 Lam Research Corp. 48,200 3,642,956 Marvell Technology Group, Ltd. 237,100 3,321,771 Maxim Integrated Products, Inc. 82,200 2,698,626 Micron Technology, Inc. (NON) 320,700 9,021,291 NVIDIA Corp. 204,100 4,530,000 Texas Instruments, Inc. 172,500 9,351,225 Software (5.0%) Activision Blizzard, Inc. 115,500 2,635,133 Autodesk, Inc. (NON) 47,700 2,710,791 Cadence Design Systems, Inc. (NON) 124,900 2,329,385 Electronic Arts, Inc. (NON) 120,600 7,005,654 Microsoft Corp. 882,600 42,929,664 Oracle Corp. 615,000 26,826,300 Red Hat, Inc. (NON) 43,100 3,243,706 Symantec Corp. 236,400 5,892,270 TiVo, Inc. (NON) 232,700 2,571,335 Specialty retail (2.9%) Bed Bath & Beyond, Inc. (NON) 62,700 4,417,842 Best Buy Co., Inc. 138,900 4,812,885 Gap, Inc. (The) 137,400 5,446,536 Home Depot, Inc. (The) 151,300 16,186,074 Lowe's Cos., Inc. 159,200 10,962,512 Michaels Cos., Inc. (The) (NON) 189,178 4,892,143 Sally Beauty Holdings, Inc. (NON) 78,100 2,437,501 Select Comfort Corp. (NON) 58,376 1,799,148 TJX Cos., Inc. (The) 85,100 5,492,354 Technology hardware, storage, and peripherals (5.8%) Apple, Inc. 625,069 78,227,385 EMC Corp. 455,900 12,268,269 Hewlett-Packard Co. 282,092 9,300,573 NetApp, Inc. 56,300 2,040,875 SanDisk Corp. 25,400 1,700,276 Western Digital Corp. 96,700 9,451,458 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 76,900 2,938,349 Michael Kors Holdings, Ltd. (NON) 41,700 2,579,562 NIKE, Inc. Class B 73,100 7,225,204 Tumi Holdings, Inc. (NON) 66,800 1,562,452 Tobacco (0.9%) Altria Group, Inc. 69,400 3,473,470 Lorillard, Inc. 82,100 5,735,506 Philip Morris International, Inc. 102,100 8,522,288 Total common stocks (cost $1,547,366,182) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 4,047 $4,049,671 American Tower Corp. $5.50 cv. pfd. (NON) (R) 37,928 3,847,322 Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 3,299,940 Total convertible preferred stocks (cost $10,633,400) SHORT-TERM INVESTMENTS (2.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 43,316,150 $43,316,150 Putnam Short Term Investment Fund 0.07% (AFF) 12,884,193 12,884,193 Total short-term investments (cost $56,200,343) TOTAL INVESTMENTS Total investments (cost $1,614,199,925) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,933,950,799. (b) The aggregate identified cost on a tax basis is $1,614,483,389, resulting in gross unrealized appreciation and depreciation of $420,133,196 and $65,758,989, respectively, or net unrealized appreciation of $354,374,207. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $845,751, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,519,342 $236,672,907 $230,308,056 $8,730 $12,884,193 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $43,316,150, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $41,670,436. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $67 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $244,450,910 $— $845,751 Consumer staples 169,900,866 — — Energy 152,012,343 — — Financials 313,452,662 2,842,911 — Health care 285,805,333 — — Industrials 187,609,903 7,870,752 — Information technology 413,468,551 — — Materials 59,897,386 2,220,320 — Telecommunication services 29,738,815 — — Utilities 31,343,817 — — Total common stocks Convertible preferred stocks 4,049,671 7,147,262 — Short-term investments 12,884,193 43,316,150 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
